Citation Nr: 1623657	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  13-13 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for coronary artery disease to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel

INTRODUCTION

The Veteran had service from December 1964 to March 1968

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In January 2016, the Veteran testified at a Video Conference Hearing.  A transcript of the hearing is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims processing system.  Virtual VA contains additional VA treatment records from September 2009 to March 2012 and from March 2014 to May 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required for additional evidentiary development.  At the January 2016 Board hearing, the Veteran in provided additional details regarding his assertion that he stepped foot on land in Vietnam.  The Veteran testified that while he was stationed on the USS Enterprise in Yankee Station, he was flown off the ship on a COD, to Subic Bay, Philippines with a stop-over in Vietnam to obtain mail between later 1967 and early 1968.  Although the AOJ attempted to develop the Veteran's claim in this regard, the record is not clear that all attempts have been exhausted.  Through the Defense Personnel Records Information Retrieval System (DPRIS), the AOJ requested evidence of whether the USS Enterprise was in the inland waterways of Vietnam or whether any personnel stepped foot in the Republic of Vietnam.  It appears from the DPRIS response that this research was conducted for January, March, and June deck logs and command history.  But the USS Enterprise was in the official waters of Vietnam essentially from January 1967 through June 1967.  And the Veteran was stationed there from December 1966 through January 1968.  Thus, the AOJ should contact the Joint Services Research Records Center (JSRRC) or any other appropriate government records repository to determine whether there is any corroborating evidence for the Veteran's statement regarding stepping foot on land for the entire period.

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  Contact the JSRRC to obtain verification regarding any personnel, including via CODs, flying to Vietnam to retrieve mail, or as a stopover on the way to Subic Bay, Philippines.  Request that JSRRC search both deck logs and command histories and any other relevant documents.  The AOJ must break down the requested time period of January 1967 to February 1968 into 60 day increments so that the JSRRC may complete its search.

The AOJ should also request from any appropriate records custodian any evidence which would corroborate the Veteran's testimony in his January 2016 hearing that he was flown off the USS enterprise within the January 1967 and March 1968 time frame on a Carrier Onboard Delivery (COD).  The Veteran was a passenger who was being sent to Subic Bay, Philippines where a technical representative was giving lessons on a "Dead Wrecking Analyzer," a critical piece of equipment onboard the USS Enterprise.  During transit, the flight crew landed with the Veteran in Vietnam, maybe Da Nang, to pick up mail.

4.  After all additional records are associated with the claims file, review the claims file and ensure that no other notification or development action, in addition to that directed above, is required.  This should include consideration of whether a VA examination is required for a determination on the merits of any disability at issue in this appeal.  If further action is required, the AOJ should undertake it before further adjudication of the claims.

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




